NO. 12-18-00024-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

PATRICIA CARTER,                                          §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW NO. 1

DAVID HAYES,
APPELLEE                                                  §    ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On February 9, 2018, we notified Appellant that her notice of appeal failed to contain the
information specifically required by Texas Rules of Appellate Procedure 9.5 and 25.1(d)-(e).
See TEX. R. APP. P. 9.5, 25.1(d)-(e), 37.1. The notice warned that, unless Appellant filed a
proper notice of appeal on or before March 11, the appeal would be referred to the Court for
dismissal. The deadline has passed and Appellant has not filed a compliant notice of appeal or
otherwise responded to this Court’s February 9 notice.
         Because Appellant has failed, after notice, to comply with Rules 9.5 and 25.1, the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered April 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 18, 2018


                                         NO. 12-18-00024-CV


                                        PATRICIA CARTER,
                                            Appellant
                                               V.
                                          DAVID HAYES,
                                             Appellee


                            Appeal from the County Court at Law No. 1
                        of Angelina County, Texas (Tr.Ct.No. 359-17-CV)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.